DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn. 
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-4, 6, 8 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3,144,058 to Calyxia, (hereinafter “Calyxia”).
The rejection stands as per reasons of record. 
As discussed in the previous office action, Calyxia discloses a method for preparing solid microcapsules, comprising the following steps: 
a) under stirring, adding a composition C1 comprising at least one active ingredient to a polymeric composition C2, compositions C1 and C2 
 b) under stirring, adding emulsion (E1) to a composition C3, compositions C2 and C3 not being miscible with each other, after which a double emulsion (E2) is obtained comprising droplets dispersed in composition C3;  
c) applying shear to emulsion (E2), after which a double emulsion (E3) is obtained comprising droplets of controlled size dispersed in composition C3;  and d) polymerizing composition C2, after which solid microcapsules are obtained dispersed in composition C3.   See the entire document, examples, claim 1.
The viscosity of composition C2 being between 500 mPas and 100000 mPas at 25 C.  See [0080].
Composition C2 comprises a diacrylate urethane monomer Startomer CN981, which is a polyester based compound bearing acrylate functional croups.  In addition, the reference expressly discloses that suitable components for compositions C2  include, for example, polyesters and other polymers bearing various functional groups such as acrylates or epoxy groups.  See [0067-68].   In the previous office action the examiner incorrectly cited the paragraph numbers disclosing polymers and 
As previously discussed, among suitable monomers/polymers polyethhers, polyesters, and polyamines are expressly discloses as three members of a small genus of 11, thus making any of polyethers, polyesters or polyamines clearly envisaged from the small genus of disclosed suitable monomers/polymers.   
Composition C2 further comprises a crosslinking agent, and a  photoinitiator/ crosslinking catalyst.  See illustrative examples.

The viscosity of composition C3 being between 500 mPas and 100000 mPas at 25 C, as per [0109].
The amount of the crosslinking agent (hexanediol diacrylate) in C2  as disclosed in illustrative examples frully correspond to the claimed amount of the  crosslinking agent(s) relative to the total weight of said composition. 
-1 and 100000s-1.   See, for example, [0102].
	The method further comprises  step d), which is a photopolymerization step whereby emulsion (E3)(which comprises a photoinitiator Darocure) as per illustrative examples and  is exposed to a light source capable of initiating the photopolymerization of composition C2. 
The composition C3 in illustrative examples is PAO -100, which necessarily comprises a fraction of polyolefinas with a molecular weight higher than 5000 g/mol. 
The reference further discloses a series of solid microcapsules, wherein each microcapsule comprises: a core comprising composition C1 as discussed above,  and a solid shell fully encapsulating the core on the periphery thereof, wherein the mean diameter of the microcapsules and  the thickness of the rigid shell fully correspond to the claimed.  See illustrative examples.
Compositions  comprising such series of solid microcapsules are further disclosed in illustrative examples.
The invention as claimed, therefore, is fully anticipated by the disclosure of  Calyxia. 
s 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US PGPub 2012/0076843 to Jung et al., (hereinafter “Jung ‘843”).
Jung ‘843 discloses microcapsules comprising a core containing an active components (the only requirement for composition C1).  The microcapsules comprise a shell and a core (comprising compositions corresp0onding to C1).  The average particles size disclosed in illustrative examples 1,2 etc. fully correspond to the claimed particle diameter.  The diameter distribution disclosed in examples and, for example, in [0019-21] fully correspond to the claimed value.
The reference does not disclose the shell thickness, however, expressly discloses that the core is not less than 50, and preferably 70 wt % of the microcapsule [0021].  Given similar densities of the core and the shell, and given the volume fraction of  the core of , for example, 70 wt %, the shell thickness for the particles with diameter of 5.2 um,  3.7 um, etc (as per illustrative examples) the shell thickness is necessarily and inherently falls within the claimed ranges of from  0.1 um and 20 um. 
The standard deviation disclosed in the reference (as span value) fully correspond to the claimed. 

The invention as claimed, therefore, is fully anticipated by the disclosure of  Jung ‘843. 
Claim(s) s 9 and 10 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US PGPub 20090289216 to Jung et al., (hereinafter “Jung ‘216”).
Jung ‘216 discloses microcapsules comprising a core containing an active components (the only requirement for composition C1).  The microcapsules comprise a shell and a core (comprising compositions corresp0onding to C1).  The average particles size disclosed in illustrative examples 1,2 etc. fully correspond to the claimed particle diameter.  The diameter distribution disclosed, in illustrative examples and,  for example [0017] fully correspond to the claimed value.
The reference does not disclose the shell thickness, however, expressly discloses that the core is not less than 50, and preferenably 70 wt % of the microcapsule [0017].  Given similar densities of the core and the shell, and civen the volume fraction of  the core of , for example, 70 wt %, the shell thickness for the particles with diameter of 5.2 um,  3.7 um, etc 
The Jung reference further discloses compositions comprising a series of the disclosed solid microcapsules .  See examples. 
The invention as claimed, therefore, is fully anticipated by the disclosure of  Jung ‘216. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Calyxia.
The disclosure of Calyxia is discussed above.  
As discussed above, the viscosity of composition C3 being between 500 mPas and 100000 mPas at 25 C, which makes the claimed visocisty of  higher than 2000 mPas at 25 C  at least obvious.
Also as discussed above, the shear is applied to emulsion (E2) is applied shear rate being between 1000s-1 and 100000s-1 .
-1, shear rates of 1000s-1  and less than 1000s-1  are patentable indistinguishable from each other.  Moreover, it has been long established by the case law that prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  In the instant case, one of ordinary skill in the art would have been clearly expected compositions obtained with application of shear rate of 1000s-1  and just below 1000s-1 to have the same properties.
The invention as claimed, therefore, is fully within the purview of the Calyxa reference and choosing specific parameters from the disclosed ranges encompassing such parameters would have been obvious as per discussion above and with reasonable expectation of achieving adequate results. 

Claim 7 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Calyxa ibn combination with US PGPub 2010/0180995 to Teratani et al., (hereinafter “Teratani”).

Calyxa discloses polymerization step  that includes photoinitiation and compositions that comprise a photoinitiator.
However, the polymerization of illustrative examples and involves polymerization of acrylate functional compounds, and as such may be  conducted without photoinitation.  It is well known in the art that polymerization of acrylate functional compounds may be conducted by using thermally decomposable initiators and without a polymerization step that requires exposure to a light source.   See, for example, illustrative examples of Tratini in which acrylates and hexanediol  diacrylate  crosslinking agent are polymerized with a peroxide thermally decomposable initiator.  
Therefore, it would have been obvious to conduct polymerization of the compositions C2 using thermal decomposable initiators and without initiators and without exposure to a light source as a jnown alterantive polymerization mechanism of cpolymerizable components used and disclosed by Calyxa with reasonable expectation of success. 

Response to Arguments
Applicant's arguments filed 7-9-2021 have been fully considered but they are not persuasive. 
With respect to the rejection of all  claim over Calyxia (or Clayxia in combination with secondary references) the applicants argue that the reference does not disclose the claimed monomers of C2 component.  The applicants state that the CN 981 monomer is a urethane monomer, which is excluded from the claimed monomers or polymers of composition C2.
This arguments is addressed above in detail, and, as discussed above, monomers/polymers disclosed by Calyxia fully correspond  to the claimed components. 
With respect to the rejections over Jing ‘843, the applicants argue that the reference is completely silent regarding the shell thickness and the standard deviation of the particle diameter.  The applicants cite several case law (of which the examiner is fully aware)  in support of their arguments that it is insufficient  fact that a certain result or characteristic may occur or may be present in the prior art is insufficient to establish the inherency of that result or characteristic.  Thus, according to the applicnats arguments, “the particle features disclosed in Jung '843 make it clear that the recited features of shell thickness and the standard deviation of the 
The examiner agrees with the statement that in order to establish inherency, the feature must be present in the product disclosed by Jung ‘843, but disagrees with the applicants interpretation of the disclosure of Jing ‘843 and is of the opinion that the claimed features do present in the particles of Jing based on the disclosure of Jing.
Specifically, as stated by the applicants, the diameter of the particles disclose in illustrative example 1 of Jing ‘843 is 5.3 um  (or radius 2.65 um). 
The reference further expressly discloses that the fraction of the core is from 50 % or preferably from 70 % by weight (or by volume, given similar density of the core and the shell). Thus, the volume of the average particles of example 1 is about 78 um3 (V=(4/3)π r3).  With 50 % of that volume  being the core, the core radius is 2.1, diameter is 4.2, the rest of the 
With respect to the standard deviation, as discussed above, the deviation within the claimed range is disclosed by Jung ‘843.
The applicants further state that “The claimed process is thus novel over Jung '843 in view of the lack of disclosure of the shell thickness and standard deviation of the diameter distribution of the microcapsules. Jung '843 does not expressly or inherently disclose the claimed solid microcapsules. Thus, claim 1 and all claims ultimately dependent therefrom are patentable over Jung '843.”
It is noted that the process claims were not rejected over Jing ‘843 (although, as discussed above, Jing ‘843 does disclose the shell thickness and standard deviation of the diameter distribution of the microcapsules as 
With respect to the rejections of claims 9 and 10 over  Jing ‘216 the applicants argue that the reference does not disclose the thickness of shell and that “the particle features disclosed in Jung '216 make it clear that the recited feature of the shell thickness of the microcapsules are not necessarily present in Jung '216. A person of ordinary skill in the art would not immediately recognize that the claimed features are necessarily present, but rather would recognize that the claimed features may be present, i.e., the particles disclosed in Jung '216 may - but not must - have the claimed shell thickness. Thus, Jung '216 does not expressly or inherently disclose the claimed solid microcapsules.”
As noted by the applicants, illustrative example 2 discloses particles of 2.36 um diameter.  The reference further expressly discloses that the fraction of the core is from 70 %.  At the diameter pf 2.36 um and core fraction of 70 % the shell thickness is about 0.15 um, which fully correspond to the claimed shell thickness.  Thus, Jing ‘216 discloses at least come of the embodiment in which the shell thickness inherently and necessarily correspond to the claimed shell thickness. 
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ